 



Exhibit 10.48c



 



AMENDMENT NO. 2 TO LOAN AGREEMENT

 

This Amendment No. 2 (the "Amendment") dated as of September 20, 2013, is
between Bank of America, N.A. (the "Bank") and American Shared Hospital Services
(the "Borrower").

 

RECITALS

 

A.      The Bank and the Borrower entered into a certain Loan Agreement dated as
of September 30, 2011 (together with any previous amendments or extension
letters, the "Agreement").

 

B.      The Bank and the Borrower desire to amend the Agreement. AGREEMENT

 



1.        Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.

 

2.        Amendments. The Agreement is hereby amended as follows:

 

2.1 In Paragraph 1.2 (Availability Period.), the date "August 1, 2015" is
substituted for the date "August 1, 2014" as the new Facility No. 1 Expiration
Date.

 

2.2 Any reference in the Agreement to the "British Bankers Association LIBOR
Rate" is amended to read as follows: "the British Bankers Association LIBOR Rate
(or any successor thereto approved by the Bank if the British Bankers
Association is no longer making a LIBOR rate available)."

 

3.        Representations and Warranties, When the Borrower signs this
Amendment, the Borrower represents and warrants to the Bank that: (a) there is
no event which is, or with notice or lapse of time or both would be, a default
under the Agreement except those events, if any, that have been disclosed in
writing to the Bank or waived in writing by the Bank, (b) the representations
and warranties in the Agreement are true as of the date of this Amendment as if
made on the date of this Amendment, (c) this Amendment does not conflict with
any law, agreement, or obligation by which the Borrower is bound, and (d) this
Amendment is within the Borrower's powers, has been duly authorized, and does
not conflict with any of the Borrower's organizational papers.

 

4.        Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.

 

5.        Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

 

6.     FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN

 



-1-

 



 

ORAL AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A.

 

By /s/ Kanika Agarwal

Typed Name: Kanika Agarwal

Title: Vice President

American Shared Hospital Services

 

By /s/Ernest A. Bates, M.D.

Ernest A. Bates, M.D.

Chairman of the Board

 



-2-

 

